In an action to recover damages for personal injuries, the defendants Margarette Delsoin and Demitri Ambroise appeal from so much of an order of the Supreme Court, Kings County (Vaccaro, J.), dated May 28, 1992, as denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that the plaintiff established a prima facie showing of "serious injury” within the meaning of Insurance Law § 5102 (d). Thus, the court correctly denied the appellants’ motion for summary judgment dismissing the complaint insofar as it is asserted against them (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.